Citation Nr: 1541641	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a migraine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded in June 2015 for further development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence is against finding that Veteran has a migraine disorder that is related to any inservice disease, injury, or event.


CONCLUSION OF LAW

A chronic migraine disorder is not the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  VA also provided notice how disability ratings and effective dates are assigned.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  Further, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records, service personnel records, and relevant VA, and private medical records are in the claims file.  Although only limited VA records were found to be available from the VA Central Texas Health Care System, all available records were obtained.  In this regard, it is noted that in his application for service connection the Veteran reported receiving only private treatment for migraines.  The Board is unaware of any outstanding evidence or information that has not already been requested.  

Following the Board's June 2015 remand, a VA examination was obtained in August 2015 with claims file review and examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records and provided the information necessary to decide the claim. 

Accordingly, VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the Veterans Claims Assistance Act of 2000.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records includes a normal examination of the head and negative history for frequent or severe headaches, dizziness or fainting spells in the July 1990 entrance examination and report of medical history.  He was noted to wear contact lenses.  

In July 1991 the Veteran was treated after falling and apparently hitting his head as per a witness, although the witness was unsure whether the claimant hit his head.  While the appellant was verbally unresponsive at the scene there was no true loss of consciousness and was alert, and denied no headaches, seizures, neck or back pain, or other significant complaints.  Examination was negative for any signs of head trauma.  A series of skull x-rays was negative for any pertinent finding.  Aside from mild amnesia about the event the Veteran was otherwise normal.  Other records from July 1991 addressed complaints related to an upper respiratory infection diagnosed by X-ray as sinusitis, with symptoms that included facial pain and congestion to the head, although no actual headaches were described.  

In February 1994 he was treated again for sinusitis with complaints that included headaches and sinus congestion.  

The rest of the service treatment records are silent for headaches.  His March 1994 separation examination was normal.  The accompanying report of medical history was significant for the appellant's report of a history of frequent or severe headaches.  A examiner found that the appellant's headaches were secondary to eye strain which resolved with the appellant wearing contact lenses and using Tylenol.  

Available VA records include some records from 1994 shortly after discharge.  None of the records suggested a migraine disorder.  A May 1994 record noted that the Veteran wore disposable contacts but he had a four day history of left eye pain.  He was diagnosed with conjunctivitis in each eye.  The remainder of the VA records were either non probative in nature or a duplicate of an October 2011 VA examination.  

An October 2011 VA examination report noted the appellant's claim that his history of migraines began in 1991, with the Veteran reporting a severe headache following a syncopal episode in boot camp in 1991.  The appellant was thought to have a head injury by the report from an observer of the syncopal episode but this was not validated by the Veteran.  Since that time he reported experiencing frequent migraines described as pounding and located in the left temporal area.  He reported experiencing a prodrome of scotoma for most headaches, with associated nausea and occasional vomiting.  The headaches reportedly now occurred 4-5 times a month and lasted up to 7-8 hours with medication.  They usually lasted for hours and less than half were prostrating.  The appellant's medical records were noted to show that he denied a history of any head injury and brain imaging in 2004 after a motorcycle accident was described as normal.  Physical examination was unremarkable but the diagnosis was migraines.  

Following review of the claims file and examination of the Veteran, the October 2011 examiner opined that the Veteran's claimed migraine disorder was less likely than not incurred in, or caused by any inservice injury.  The rationale was that the Veteran's inservice headaches were due to an eye strain.  The headaches seemed to get better with the appellant's use of contact lenses.  The October 2011 examiner further found that a diagnosis of migraine type headaches was neither made in service nor did the service treatment records indicate multiple clinical visits for such.  Based on the October 2011 examiner's clinical experience it was opined that it was less likely than not that the appellant's migraine headaches were incurred in service.  

The report of a November 2012 private medical record from Dr. S.A. described complaints of headache/migraine problems, with a history of the Veteran having first noticed the problem when he was 18 years old.  The Veteran alleged that his headaches had recently gotten worse.  Following an examination the clinical assessment was migraine with aura with intractable migraine and refractory migraine, so stated without mention of status migrainosus.  The Veteran's complaints of intermittent headaches were described by this doctor as consistent with migraines.  A normal neurological examination revealed findings that were within normal limits.  

A March 2013 letter from Dr. K.S. described having treated the Veteran since February 2001 for basic healthcare.  The Veteran's prior medical history was significant for other medical problems besides headaches.  Dr. K.S. noted that on January 24, 2012, the appellant presented and advised this doctor that he was planning on seeking service connection for headaches.  A full chart review by Dr. K.S. disclosed his finding that the appellant had intermittent headaches in the past.  He was noted to have follow up for headaches later in May 2012.  The Veteran's headache log and history revealed probable migraine headaches by history.  The Veteran did not have any imaging or neurological workup prior to 2012, and since that time he had been referred to neurology for further workup and management for diagnosed migraines by his treating physician, Dr. S.A.  

Lay statements were submitted by various individuals including a December 2012 statement from L.A.F who reportedly lived with the appellant during active duty in the same unit from 1992-1993.  L.A.F. reported that he had been present when the appellant had migraine headaches inservice.  Other lay statements from two cousins and a childhood friend confirmed that he wore glasses and contacts prior to service and did not have problems with headaches prior to service.  Notably, they recalled that when they saw the appellant on leave or during the weekends during his term of service he sometimes had headaches that were accompanied by nausea and vomiting at times.  

S.G. his former classmate also said that the Veteran called her during boot camp and told her he had passed out and hit his head waiting for inspection.  She also reported that he had headaches after service a few times a month.  A former coworker who worked with him in 1994 also confirmed that he witnessed the Veteran experience headaches after service.  

An August 2015 VA examination addendum was based on review of the records in the claims file including a review of the October 2011 VA examination report.  The examiner stated that the Veteran's claimed headache condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner addressed the conflicting medical evidence including the opinion from the October 2011 examination in which the examiner had pointed out that the Veteran was determined to have recurrent headaches in service which were felt to be due to eye strain since they seemed to get better with contact lenses.  The August 2015 examiner noted that a diagnosis of migraine type headaches was not made in service, nor did the service treatment records indicate multiple clinical visits for chronic headaches.  

The 2012 opinion from Dr. S.A. was also reviewed.  That report noted that the Veteran reported a history of headaches with aura since he was 18 years old, i.e.,  prior to service.  By contrast the opinion from Dr. K.S. wrote that the diagnosis of migraine was made in 2012.  Lay statements were also reviewed including from L.A.F. that supported the appellant's contentions of inservice migraines, and the Veteran's own April 2012 statement saying that he may have been mistaken when he reported his headaches were from eyestrain, confirming that he was not a doctor and it can be just as likely due to migraine.  The August 2015 examiner also noted that the December 2011 rating pointed to service treatment records that showed he fell and hit his head in March 1991.  That is, in March 1991 the appellant was examined for a possible head contusion but no residuals were shown and no other treatment for, or complaints of headaches were shown in service.  

The August 2015 examiner concluded that regardless whether the appellant's self-reported inservice headaches were due to eye strain, there were no ongoing complaints of headache and no diagnosis of migraine in service.  The Veteran is not competent to determine the etiology of headaches he may have had in service, and he is not competent to offer a medical diagnosis of inservice migraine headaches.  There was no support in the service treatment records for ongoing headaches of any sort, and a diagnosis of migraine was not made until long after separation from active duty.  Pursuant to the request for a headache diagnosis in service, if different from the current diagnosis of migraine, the examiner found that it was not possible to make a diagnosis of in-service headaches where no descriptive reports of ongoing headaches are found in service treatment records.  The examiner opined that whether the Veteran used eyeglasses or contact lenses prior to service, during service or currently has no bearing upon the facts.  If the appellant indeed had asthenopia, eyestrain with pain in service, and if it was relieved with an optical appliance, that added weight to the Veteran's statement at the time of separation.  Regardless, it has no relevance to his current diagnosis of migraine.  The examiner opined that one was "hard put" to make a diagnosis of headaches based on a buddy statement and the Veteran's recent support of in-service symptoms. 

Based on a review of the evidence, the Board finds that entitlement to service connection for a migraine headache disorder is not warranted.  While the Veteran reports a history of inservice headaches, the competent medical evidence reflects that migraines were never diagnosed in service.  The August 2015 VA examiner stated that there was a lack of details regarding any inservice headaches sufficient to make a determination as to whether migraines began in service.  Further the August 2015 VA examiner clarified that any headaches reportedly caused by eyestrain bore no relationship to the postservice diagnosis of migraine and thus were not relevant in this matter.  The examiner found that the Veteran (and other lay witnesses) were not competent to make a diagnosis of migraine headaches.  The Board agrees and notes that while a lay witness is competent to describe observable medical symptoms, in this matter the Veteran is not shown to be competent to provide a medical diagnosis of migraine headaches.  Such diagnosis has already been provided by a competent medical examiner, with no other medical evidence shown to directly contradict the diagnosis of migraine headaches, which was formally made in 2012.  

In regards to the evidence suggesting possible pre-existing headaches with aura at age 18 as reported in the medical history provided to Dr. S.A., this is not supported by other evidence including a July 1990 preservice examination when the Veteran denied a history of frequent or severe headaches.  It is also not supported by the medical history reported in the January 2013 letter from Dr. K.S. who described having treated the Veteran since February 2001 for basic healthcare with a past medical history to be significant for other medical problems besides headaches.  Thus the Board finds no basis for considering service connection on a basis of any assertion of inservice aggravation.

For the reasons stated, the Board finds that the preponderance of the evidence is against granting service connection for a migraine headache disorder.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a migraine headache disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


